Citation Nr: 0529517	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-32 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to nonservice-connected death pension 
benefits.  

2.  Entitlement to accrued benefits.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from recognized guerrilla 
service from August 1942 to June 1945 and he had service in 
the Philippine Army from June 1945 to February 1946.  He died 
in November 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant is the veteran's 
widow and she was notified by letter of January 2004 that her 
claims for dependency and indemnity compensation (DIC), death 
pension, and accrued benefits were denied.  She filed a 
notice of disagreement (NOD) in March 2004, making reference 
to "service-connected pension benefits."  

In April 2004 the RO contacted the appellant and requested 
clarification as to which issue(s) she wished to appeal.  She 
responded by executing and returning, in May 2004, VA Form 
21-4138, Statement in Support of Claim, indicating that she 
was appealing the denial of entitlement to death pension 
benefits.  In July 2004 a Statement of the Case (SOC) was 
issued addressing entitlement to death pension benefits.  

The appellant then filed VA Form 9, Appeal to the Board, in 
September 2004 stating that she wanted hearing at the local 
RO before a Member of the Board (Veterans Law Judge (VLJ)).  
This type of hearing is often called a travel Board hearing.  
She also stated that she was entitled to accrued benefits.  

By letter in March 2005 the RO contacted the appellant and 
stated that there were two weeks in June 2005 during which 
travel Board hearings would be conducted and she was 
requested to specify if she would be available during these 
times and that if no reply was received within 60 days, it 
would be assumed that she was no longer interested in 
attending a travel Board hearing.  No reply was ever 
received.  Accordingly, her request for a travel Board 
hearing is deemed to have been withdrawn.  38 C.F.R. 
§ 20.704(e).

In September 2005 the RO issued an SOC addressing entitlement 
to service connection for the cause of the veteran's death.  
The appellant was informed that she had to file a Substantive 
Appeal on or before November 27, 2005, to perfect the appeal, 
otherwise the appeal would be closed.  No Substantive Appeal, 
VA Form 9, was received.  So, the appellant has not perfected 
her appeal as to the claim for service connection for the 
cause of the veteran's death.  

However, in the appellant's September 2004 VA Form 9 she 
indicated that she was entitled to accrued benefits.  
Although she had previously indicated that she did not wish 
to appeal that matter, the VA Form 9 nevertheless constitutes 
a timely NOD as to that matter.  But, no SOC has been issued 
addressing that matter.  So, even though the veteran had 
never filed any claim for any VA benefits during his 
lifetime, the appellant has not had the opportunity to 
perfect an appeal for accrued benefits.  

The Board finds that the September 2004 VA Form 9 should be 
read liberally and interpreted to be an NOD with respect to 
the issue of entitlement to accrued benefits.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2002); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only 
consist of a writing which expresses disagreement with an RO 
decision).  Where, as here, an appellant files a NOD and the 
RO has not issued a SOC, the claim must be remanded to the RO 
for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Hence, the claim for accrued benefits will be 
remanded to the RO for appropriate disposition, including 
issuance of a SOC, prior to further review. 




FINDINGS OF FACT

1.  The veteran had active service from recognized guerrilla 
service from August 1942 to June 1945 and he had service in 
the Philippine Army from June 1945 to February 1946.  He died 
in November 2001.  

2.  The veteran did not have qualifying service to be 
eligible for VA pension benefits and the appellant, as his 
surviving spouse, in turn, is not eligible for VA death 
pension benefits.  


CONCLUSION OF LAW

There is no legal possibility of awarding the appellant VA 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law in November 
2000 and implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations essentially eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Here, because the veteran did not have qualifying service for 
pension benefits, the appellant in turn may not receive death 
pension benefits.  So, there is no reasonable possibility 
that lending assistance would aid in substantiating the 
claim.  Accordingly, compliance with the VCAA is not 
required.  

Death Pension Benefits

The National Archives and Records Administration has reported 
that the veteran had recognized guerrilla service from August 
1942 to June 1945 and service in the Philippine Army from 
June 1945 to February 1946.  

Guerrilla Service


In Cacalda v. Brown, 9 Vet. App. 261, 264 (1996), it was held 
that under 38 U.S.C.A. § 107(a) certain service by a veteran 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines is deemed 
not to be active service for the purpose of granting 
nonservice-connected benefits, including VA pension benefits, 
although such a veteran may receive other types of VA 
benefits, e.g., disability compensation benefits (in this 
case for his service-connected residuals of a gunshot wound 
of the left foot with amputation of the left 4th toe).  In 
Cacalda, supra, it was noted that this law had been held not 
to violate the United States Constitution, citing 
Quiban v. Veterans Admin, 928 F.2d 1154, 1158 (D.C. Cir. 
1991), reh'g denied (July 18, 1991); Dela Pena v. Derwinski, 
2 Vet. App. 80, 81 (embracing the holding of Quiban).  

Here, as in Cacalda, supra, the veteran's recognized 
guerrilla service unfortunately falls into the service period 
window that expressly has been deemed not to be 
active military service for the purpose of receiving VA 
nonservice-connected pension benefits.  

Philippine Army

"Section 107(a) [38 U.S.C.A. § 107(a) (West 1991)] renders a 
member of the Philippine Army and guerrilla forces who served 
before July 1, 1946, ineligible for non-service connected 
U.S. Veterans benefit" and this includes death pension 
benefits.  Fonseca v. Derwinski, 2 Vet. App. 54, 55 (1992).  

Here, the veteran's service in the Regular Philippine Army 
was prior to July 1946 and is not qualifying service for VA 
pension benefits.

Thus, the appellant is not entitled to VA death pension 
benefits because it is predicated on the veteran's 
entitlement.  With his entitlement eliminated, so too is 
hers.  And because the law is dispositive of her claim, as in 
Cacalda, supra, her appeal must be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law, analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

The claim for nonservice-connected death pension benefits is 
denied for lack of legal entitlement.  


REMAND

The appellant is the veteran's widow and she was notified by 
letter of January 2004 that, in part, her claim for accrued 
benefits was denied.  In a May 2004, VA Form 21-4138, 
Statement in Support of Claim, indicating that she was 
appealing only the denial of entitlement to death pension 
benefits.  In July 2004 an SOC was issued addressing 
entitlement to death pension benefits.  

However, in the appellant's September 2004 VA Form 9 she 
indicated that she was entitled to accrued benefits.  
Although she had previously indicated that she did not wish 
to appeal that matter, the VA Form 9 nevertheless constitutes 
a timely NOD as to that matter.  But, no SOC has been issued 
addressing that matter and, so even though the veteran had 
never filed any claim for any VA benefits during his 
lifetime, the appellant has not had the opportunity to 
perfect an appeal for accrued benefits.  

When, as here, there has been an initial RO adjudication of a 
claim and an NOD to the denial, the claimant is entitled to 
an SOC, and the RO's failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, the case must be returned to the RO for the 
following:

The RO must issue an SOC, containing all applicable 
laws and regulations, on the issue of entitlement 
to accrued benefits.  The appellant should be 
advised of the time period in which to perfect her 
appeal.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


